Citation Nr: 0402316	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  93-12 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition as secondary to service-connected scoliosis of the 
lumbar spine.

2.  Entitlement to service connection for bilateral flat 
feet.

3.  Entitlement to service connection for a bilateral hand 
condition.

4.  Entitlement to service connection for a bilateral wrist 
condition.

5.  Entitlement to an increased evaluation for scoliosis of 
the lumbar spine, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The appellant served on active duty from August 1976 to 
February 1980.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied the benefits sought 
on appeal.  In September 1998, at the appellant's request, 
the records were transferred to the Indianapolis RO, where 
appellate processing was continued.

In a March 2000 decision, the Board denied each of the 
appellant's service-connection claims as not well grounded 
and remanded the issue of entitlement to an increased 
evaluation for scoliosis of the lumbar spine.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an August 2000 Order, the 
Court vacated the Board's decision with respect to the denial 
of his service-connection claims and remanded the matter back 
to the Board for development consistent with the parties' 
Joint Motion for Remand and to Stay Further Proceedings. 

In an August 2001 decision, the Board again denied the 
appellant's service-connection claims.  In a September 2002 
decision, the Board also denied the appellant's claim for an 
evaluation in excess of 20 percent for scoliosis of the 
lumbar spine.  Thereafter, the Court issued two separate 
Orders vacating the Board's decisions.  The Court issued a 
December 2002 Order which vacated the Board's August 2001 
decision that denied the appellant's service-connection 
claims.  The Court then issued a May 2003 Order which vacated 
the Board's September 2002 decision that denied the 
appellant's claim for an increased evaluation of his service-
connected scoliosis of the lumbar spine.  Both Orders 
remanded the issues back to the Board for development 
consistent with the parties' Joint Motions for Remand.  The 
case is once again before the Board for review.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

As pointed out in the Joint Motions for Remand, the RO 
notified the appellant of the VCAA but failed to notify him 
of the division of responsibility between the VA and himself 
in obtaining the evidence required to prove his claims.  In 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002), the 
Court held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform the 
claimant which evidence the VA will seek to provide and which 
evidence the claimant is to provide, is remandable error.  
This procedural error must be addressed prior to final 
appellate review by the Board.  

Although not addressed in the Court's Orders, the Board also 
notes that, effective September 26, 2003, substantive changes 
have been made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now to be evaluated separately.  These 
changes are listed under Diagnostic Codes 5235-5243, with 
Diagnostic Code 5243 now embodying the recently revised 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome). 

To date, the appellant has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 in 
connection with his claim for an increased evaluation for 
scoliosis of the lumbar spine.  Moreover, his April 2000 VA 
examination did not sufficiently address the symptomatology 
contemplated by the new provisions, particularly in regard to 
the criteria of Diagnostic Code 5243.  As such, further 
development, in the form of a new VA examination and 
adjudication of the appellant's claim under the new 
diagnostic criteria, is warranted.  See Massey v. Brown, 7 
Vet. App. 204 (1994) (holding that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria); see also 
38 U.S.C.A. § 5103A, and Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (the duty to assist includes the duty to conduct a 
thorough and contemporaneous examination to ensure that the 
evaluation of the disability is a fully informed one).  

The Board further notes that in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004), the Court held that 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
appellant identify all sources of medical 
treatment received for all of his 
orthopedic disabilities on appeal, if 
any, which have not been obtained and 
associated with the claims file.  The RO 
should also request that the appellant 
furnish signed authorizations for release 
of private medical records in connection 
with any non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims file.  

2.  The RO should provide the appellant 
with a VA examination to address the 
current severity and symptoms involving 
his service-connected scoliosis of the 
lumbar spine.  The examiner should be 
provided with the appellant's claims file 
and must review the entire claims file in 
conjunction with the examination.  The 
examiner should perform any radiological 
studies of the spine deemed necessary.  
The examination of the lumbar spine 
should include range of motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific information as to 
the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

4.	When the development requested has 
been completed, the case should be 
readjudicated by the RO in accordance 
with all governing legal criteria.  
The RO should consider the veteran's 
claims under the VCAA.  In doing so, 
the RO should ensure that the 
notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and 
the veteran in obtaining evidence in 
support of his claims.  If additional 
VA examinations are considered 
necessary in regard to the service 
connection claims they should be 
conducted.  In particular, the RO 
should (1) inform the veteran about 
the information and evidence not of 
record that is necessary to 
substantiate the claims; (2) inform 
the veteran about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the veteran 
is expected to provide; and (4) 
request the veteran to provide any 
evidence in his possession that 
pertains to the claims.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio and Pelegrini, 
both supra.  
5.	When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If any 
benefit sought is not granted, the 
appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  



The purpose of this REMAND is to afford the appellant due 
process of law and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




